Case 1:20-cv-01104-ESH Document 32-2 Filed 07/01/20 Page 1 of 1

OFFICE OF THE UNDER SECRETARY OF DEFENSE
4000 DEFENSE

MWA CLINGGTR * §=n9°N4 _«~Nor
WASHINGTON, D.C. 20301-4000

n IT

= PENTAGON

 

PERSONNEL AND
READINESS

MEMORANDUM FOR SECRETARIES OF THE MILITARY DEPARTMENTS

SUBJECT: Compliance with Court Order and Preliminary Injunction in Jiahao Kuang v.
United States Department of Defense, et al., Case No. 18-03698-JST (N.D. Cal.)

The Military Departments are directed to immediately begin implementation and
compliance with the attached Order issued on November 16. 2018 by the United States District
Court for the Northern District of California in the subject litigation. In this Order, the court
enjoined the Department of Defense “from taking any action continuing to implement” the
October 13, 2017 memorandum, “Military Service Suitability Determinations for Foreign
Nationals Who Are Lawful Permanent Residents.” and ordered the Department “to return to the
pre-October 13, 2017 practices for the accession of Lawful Permanent Residents into the
military.”

Effective immediately, the October 13, 2017 memorandum referenced above, which is
also attached. is suspended until further notice. The Military Departments will apply the policies
and practices in place prior to the October 13. 2017 memorandum and will process and ship
accordingly for initial military training otherwise eligible foreign national recruits who are
Lawful Permanent Residents.

To ensure orderly compliance with the court’s order, each Military Department will report
to the point of contact listed immediately below no later than December 7, 2018, the pre-October
13, 2017 policies and practices for the accession of Lawful Permanent Residents to which the
Military Department will return, the Military Department's plan to return to those policies and
practices, and the status of implementation of such plan, including information on the number of
Lawful Permanent Residents who are expected to ship to initial entry training and their expected
dates of arrival. Any questions or requests for clarification should be directed to Mr. Chris
Arendt, Acting Director of Accession Policy, christopher.p.arendt.civ@mail.mil, (703) 695-5525.

—

 
 
      
 

nes N. Stewaft
erforming thelDuties of the
Under Secretary of Defense for Personnel and
Readiness

Enclosures:
As stated

ces
Chairman of the Joint Chiefs of Staff

Under Secretary of Defense for Intelligence
General Counsel for Department of Defense
Chief, National Guard Bureau

 

 
